Case 2:19-cv-00205-JMS-DLP Document 4 Filed 05/10/19 Page 1 of 6 PageID #: 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

JAMES EDWARD GOUBEAUX, JR.,                           )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 2:19-cv-00205-JMS-DLP
                                                      )
I.D.O.C.,                                             )
et al.,                                               )
                                                      )
                               Defendants.            )


  ENTRY GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS,
    DISMISSING COMPLAINT, AND DIRECTING FURTHER PROCEEDINGS

        This matter is before the Court on Plaintiff James Goubeaux’s motion for leave to proceed

in forma pauperis, dkt. 2, and for screening of his complaint pursuant to 28 U.S.C. § 1915A(b).

                        I. Motion for Leave to Proceed In Forma Pauperis

        Mr. Goubeaux’s motion for leave to proceed in forma pauperis, dkt. [2], is granted to the

extent that he is assessed an initial partial filing fee of Three Dollars and Sixty Cents ($3.60). See

28 U.S.C. § 1915(b)(1). Mr. Goubeaux shall have through June 10, 2019, to pay this sum to

the clerk of the district court.

        Although Mr. Goubeaux is excused from pre-paying the full filing fee, he still must pay

the three hundred and fifty dollar ($350.00) filing fee pursuant to the statutory formula set forth in

28 U.S.C. § 1915(b)(2) when able. See 28 U.S.C. § 1915(b)(1) (“the prisoner shall be required to

pay the full amount of a filing fee.”).
Case 2:19-cv-00205-JMS-DLP Document 4 Filed 05/10/19 Page 2 of 6 PageID #: 11



                                          II. Screening

       Mr. Goubeaux is an inmate at Putnamville Correctional Facility (PCF). Because Mr.

Goubeaux is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

28 U.S.C. § 1915A(b) to screen the complaint before service on the defendants.

A.     Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

B.     The Complaint

       Mr. Goubeaux’s complaint concerns an incident that took place in October 2018, when he

was injured by a broken window at Wabash Valley Correctional Facility (WVCF). The complaint

names 13 defendants. They include:

       •   the Indiana Department of Correction (IDOC), which manages WVCF;

       •   Wexford Health Sources, Inc., which the IDOC has contracted to provide
           medical care to inmates at WVCF;

       •   four prison officials employed by the IDOC at WVCF;

       •   two medical professionals employed by Wexford at WVCF;


                                                 2
Case 2:19-cv-00205-JMS-DLP Document 4 Filed 05/10/19 Page 3 of 6 PageID #: 12



        •   four medical professionals at outside facilities where Mr. Goubeaux received
            treatment for his injuries; and

        •   Anderberg, which Mr. Goubeaux identifies as the window’s manufacturer.

        Mr. Goubeaux states that, on October 19, 2018, Officer A. McCullough ordered him to

open four windows in his dormitory. The windows were approximately six feet off the ground—

above Mr. Goubeaux’s head. Although Mr. Goubeaux was able to open three windows, the fourth

was painted shut. His right hand went through the glass, which cut his arm and wrist. Healthcare

staff at the prison wrapped the wounds, applied a tourniquet, and transported him to the hospital.

After surgery and occupational therapy, Mr. Goubeaux’s tendons are permanently damaged, and

he has not regained full use of his right hand.

C.      Analysis

        Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). Prison officials and medical professionals who have

accepted the charge of treating inmates violate the Eighth Amendment by demonstrating deliberate

indifference to a known risk of serious harm. See, e.g., Gevas v. McLaughlin, 798 F.3d 475, 480

(7th Cir. 2015) (a “prison official is liable for failing to protect an inmate . . . only if the official

‘knows of and disregards an excessive risk to inmate health or safety.’”) (quoting Farmer, 511

U.S. at 837 (1994)); Cesal, 851 F.3d at 720–21 (“Prison officials violate the Eighth Amendment’s

prohibition against cruel and unusual punishment when they act with deliberate indifference to the

serious medical needs of prisoners.” (citing Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)).

        To state a claim for relief under the Eighth Amendment, a plaintiff must plead allegations

that a prison official or medical professional behaved with deliberate indifference—not simply that



                                                   3
Case 2:19-cv-00205-JMS-DLP Document 4 Filed 05/10/19 Page 4 of 6 PageID #: 13



he or she failed to act competently. E.g., Giles v. Tobeck, 895 F.3d 510, 513 (7th Cir. 2018) (“A

prison official must respond reasonably to a known risk of harm, but negligence or even gross

negligence is not enough to show a constitutional violation.”). It is clear that evidence of medical

negligence is not enough to prove deliberate indifference. Whiting v. Wexford Health Sources, Inc.,

839 F.3d 658, 662 (7th Cir. 2016). Negligence may violate a prisoner’s legal rights, but it does not

violate rights protected by the Constitution.

       Mr. Goubeaux’s complaint does not include factual allegations that, if true, would show

that any defendant was deliberately indifferent to a known risk of serious harm or delayed or

deprived him of medical attention. There is no allegation to support a conclusion that any defendant

knew Mr. Geoubeaux faced a serious risk of harm and then ignored that obvious risk. Because

there are no allegations supporting a plausible claim that Mr. Goubeaux’s Eighth Amendment

rights were violated, he also cannot state a plausible claim that his Eighth Amendment rights were

violated as a result of an unconstitutional policy or practice of the IDOC or Wexford.

       At best, the complaint suggests that Anderberg was negligent in designing or

manufacturing the windows, that prison staff was negligent in maintaining the windows, that

Officer McCullough was negligent in ordering him to open the windows without taking certain

precautions, and that the medical professionals failed to treat him effectively. But these claims

would be based on state law, so the Court cannot exercise jurisdiction over them as claims arising

from the Constitution or laws of the United States. See 28 U.S.C. § 1331. And because the

complaint does not indicate that any defendant is a citizen of any state but Indiana, the Court cannot

exercise diversity jurisdiction over these state-law claims. See 28 U.S.C. § 1332; Altom Transport,

Inc. v. Westchester Fire Ins., 823 F.3d 416, 420 (7th Cir. 2016) (“Section 1332 requires complete

diversity: no plaintiff may be a citizen of the same state as any defendant.”).




                                                  4
Case 2:19-cv-00205-JMS-DLP Document 4 Filed 05/10/19 Page 5 of 6 PageID #: 14



        “The party asserting federal jurisdiction bears the burden of demonstrating its existence.”

Farnik v. F.D.I.C., 707 F.3d 717, 721 (7th Cir. 2013). Mr. Goubeaux has failed to demonstrate

that this Court has jurisdiction over any claim that is reasonably supported by the factual

allegations in his complaint.

                      III. Dismissal of Complaint and Further Proceedings

        For the reasons set forth in Part II(C) above, Mr. Goubeaux’s complaint is dismissed for

failure to state a claim upon which relief may be granted. Mr. Goubeaux shall have through

June 10, 2019, to either (a) file an amended complaint, or (b) show cause why the Court should

not dismiss the action and enter final judgment. Mr. Goubeaux shall also have through June 10,

2019, to pay his initial partial filing fee as directed in Part I of this Entry.

        Failure to complete either action within the time allotted will result in this action being

dismissed and final judgment being entered without further warning or opportunity to show cause.

        If Mr. Goubeaux opts to file an amended complaint, it must include the case number

associated with this action, No. 2:19-cv-00205-JMS-DLP. Any amended complaint would be

screened pursuant to 28 U.S.C. § 1915A(b) and would completely replace the original complaint,

so it must include all defendants, claims, and factual allegations Mr. Goubeaux wishes to pursue

in this action.

        IT IS SO ORDERED.




      Date: 5/10/2019




                                                    5
Case 2:19-cv-00205-JMS-DLP Document 4 Filed 05/10/19 Page 6 of 6 PageID #: 15




Distribution:

JAMES EDWARD GOUBEAUX, JR.
223811
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135




                                      6
